Citation Nr: 1224044	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO. 05-41 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active military service in the Marine Corps Reserves from May 1993 to August 1993, in September 1994, in September 1996, and from January 2003 to October 2003.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part, granted service connection for an anxiety disorder, with a 30 percent disability rating, effective from December 7, 2004. 

In July 2007, May 2008 and June 2011, the Board remanded the issue on appeal to the RO via the Appeals Management Center (AMC) for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no higher, for an anxiety disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This appeal arises from disagreement with the initial evaluation following the grant of service connection for an anxiety disorder. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Additionally, per prior remand directives, the AMC requested that the Veteran provide information regarding his treatment in September 2011. The Veteran did not respond to that request. In a July 2009 statement, the Veteran also clarified that he did not wish to have a hearing for his anxiety disorder claim.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and reports of his post-service treatment, including VA medical records. He also received formal VA examinations, most recently in October 2011. 

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). At the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The VA rating schedule provides that psychiatric disorders other than eating disorders, including anxiety disorder, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. 

Under that formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In evaluating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 226, 267 (1996) (citing DMS-IV). GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Increased Rating Claim

The Veteran contends that his service-connected anxiety disorder is more severe than indicated by his current 30 percent disability rating. 

The Veteran underwent an initial VA mental health assessment in December 2004. The Veteran complained of his temper and irritability, and that he did not feel social. He reported that his appetite and concentration was "okay" and denied nightmares, reliving experiences and increased startle response. He reported problems going to sleep and staying asleep. The examiner found him to be alert and oriented, nicely dressed and groomed. The Veteran denied suicidal or homicidal ideation and audio and visual hallucinations. The examiner found psychomotor activity within normal limits, good eye contact, a normal rate and rhythm of speech and no signs of a thought disorder or psychosis. The examiner noted that mood and affect were euthymic. 

The record documents that the Veteran subsequently received treatment for his anxiety disorder.

The Veteran received a VA examination in March 2005. The Veteran reported difficulty staying asleep and feeling anxious and short tempered. He further reported sometimes feeling "a little depressed" and that he was treated with depression medication. The Veteran reported that he has been continuously employed for the past five years as a Sheriff's deputy and that he enjoyed hunting and auto repair and restoration. 

The March 2005 VA examiner found the Veteran to show no abnormalities in thought process or emotional expression. The Veteran denied hallucinations and the examiner found no evidence of delusional beliefs. The examiner found the Veteran to conduct himself in a somewhat reserved, but appropriate manner and to be oriented to person, place and time. The Veteran complained of short term memory problems for which he keeps a notepad in his pocket to assist his memory. The examiner found the Veteran's speech to be of normal rate, flow and content. The Veteran denied panic attacks. The Veteran also noted that although he sometimes got depressed, it occurred only about once a month and that he would get over it quickly by being productive. 

The March 2005 VA examiner found that, based on the Veteran's report, the anxiety disorder did not negatively impact his occupational performance and that there appeared to be no impairment of thought process or communication. The examiner also estimated a GAF score of 65, representing mild symptoms. The examiner noted, however, that the relatively high GAF estimate could be a reflection of a possible tendency to under-report pathological symptoms, but that it was unclear.

Subsequent VA medical records document continued psychiatric treatment. Generally, such as in a February 2005 VA medical record, the Veteran reported problems of anger being greater than depression. The VA medical providers have repeatedly noted pretty good mood/affect, insight/judgment and that the Veteran denied suicidal or homicidal ideation. They also noted treatment for marital problems and bereavement.

In an August 2005 VA medical record, the Veteran reported doing well on his medication, but that he continued to have insomnia. The Veteran reported that he felt he could face stressful things and was able to deal with it instead of getting depressed. He also reported that he had reached his base level of mood, though he requested to return to therapy sessions. The examiner noted that the Veteran was alert and oriented times three, well groomed, had normal speech, a stable mood with congruent affect, normal thinking and no psychosis.

The VA medical records also generally document that the Veteran has had continuous problems with sleep and was doing well with his mood and anger. In a December 2006 VA medical record noted depressed mood, likely due to marital conflict. 

In a June 2010 VA medical record, the Veteran reported that he continued to work as a police officer and that he had previously been followed by the mental health clinic, but that he had improved and was weaned off medication and discharged from that clinic. However, he also felt that some of his psychiatric symptoms were returning. The June 2010 VA medical provider noted that the Veteran was oriented times three and had fluent speech.

The Veteran received another VA examination in October 2011, which included a claims file review. The examiner noted that the Veteran's anxiety and depression symptoms overlapped and it was impossible to differentiate them. 

The October 2011 VA examiner found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication. The Veteran reported continuous employment with the sheriff's office then with a police department. He indicated that he enjoyed hunting and auto repair and restoration. The examiner noted that the Veteran previously received psychiatric treatment from VA, that ended in 2006, and that the Veteran did not report for follow up mental health treatment following a June 2010 traumatic brain injury screen. The Veteran also denied taking any medications or seeking psychiatric treatment outside of VA.

The October 2011 examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment and mild memory loss. The Veteran reported that since his return from the war he lost his temper more and that he did not want to be around people. He also reported being angry about the way his life turned out and that his wife had told him that his family stayed away from him because he was "mean and hateful."  

The Veteran reported intrusive thoughts about Iraq at times and occasionally being triggered about bad events, but that it was not a regular thing. He reported that he had not had nightmares for a couple of years. The Veteran also tried not to actively look for things from Iraq to avoid triggers, but that such occurrences were not persistent or frequent. The Veteran denied diminished interest in activities and noted that he enjoyed nature and exercising regularly. He also reported feelings of detachment. The examiner also noted separate marriage difficulty. The Veteran also reported foreshortened future. 

The October 2011 VA examiner also noted that the Veteran slept four hours a day. The Veteran noted increased anger and a habit of lashing out at others, but that he did not yell. He reported being described as "irritable and grumpy."  The Veteran denied hypervigilance in an overall sense of increased anxiety and did not report exaggerated startle response. 

The Veteran also reported depressed mood, insomnia and psychomotor retardation. He further reported concentration problems and needing to carry a note book and write things down. The examiner noted that the Veteran appeared dysthymic, but that the Veteran denied fatigue, lack of energy, lack of motivation and a change in appetite. The examiner also noted that the Veteran reported that his marriage was unhappy, but that the examiner believed it to be due to a combination of a prior marital affair and his psychiatric symptoms. The Veteran also reported that he felt like he was getting burned out on his job, but could not think of anything he would rather do. He also reported that although he is grumpy, he has never been in trouble due to anger or irritability; he had control of his anger. The examiner found that occupational impairment was mild, and noted that the Veteran had a good relationship with colleagues though he would isolate himself. 

As previously noted,  the RO found the Veteran to warrant a 30 percent disability rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). Such a rating is consistent with symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Diagnostic Code 9413. The Veteran claims that his symptoms warrant a higher rating, but has not provided any statements outside of the medical evidence to support his claim. 

The record indicates that the Veteran's anxiety disorder is indicative of a 50 percent rating, and no higher. Under Diagnostic Code 9413, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The Veteran reported problems consistent with a 50 percent disability rating, including impairment of short term memory to the extent that he carried a notebook to help him remember things. The Veteran also reported disturbance in mood, including depression and anger. He further reported having difficulties relating to his family. He also indicated that although he had effective relationships at his work, he tended to isolate himself. The record thus indicates difficulty establishing and maintaining effective work and social relationships.

The October 2011 VA examiner specifically found his symptoms to not be severe enough to interfere with occupational and social functioning or to require continuous medication and the March 2005 VA examiner similarly found that the Veteran's anxiety disorder did not negatively impact his occupational performance, that there appeared to be no impairment of thought process or communication and  found a GAF score of 65 (representing mild symptoms); however, the March 2005 VA examiner also noted that the Veteran could have a tendency to under-report pathological symptoms. 

Given that the Veteran may under-report his symptoms and the reported symptoms consistent with a 50 percent disability rating, the Board finds that a 50 percent disability rating is warranted in the present case. The Board, however, does not find that the Veteran warrants disability rating in excess of 50 percent.

Under Diagnostic Code 9413, the next higher disability rating would be a 70 percent rating. Such a rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The record does not document anxiety disorder symptoms consistent with a 70 percent rating, as they do not reach the level of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Veteran has repeatedly denied suicidal ideation. The VA examiners and VA medical providers also repeatedly found his affect to be congruent, good or euthymic. They also found the Veteran's speech to be normal and that he had an appropriate appearance and hygiene. The Veteran has also reported that although he has more anger, he is able to control it, indicating that he does not have unprovoked irritability with periods of violence. 

Furthermore, he does not have difficulty in adapting to stressful circumstances (including work or a work-like setting). Indeed, the record repeatedly shows that the Veteran has been able to work continuously without problem for the past several years in a demanding profession as a sheriff's deputy or policeman. Such ability to work also demonstrates an ability to function independently, appropriately and effectively, as well as an ability to maintain effective work relationships. Additionally, he does not have near-continuous panic or depression. The Veteran's depression does not currently reach a level necessitating medication to control and although he previously necessitated medication, in August 2005 he indicated that he had reached his base level mood and his VA medical providers subsequently took him off of his depression medication. 

The Veteran has also not reported other symptoms indicative occupational and social impairment with deficiencies in most areas, such as having obsessional rituals or spatial disorientation. The record thus overall does not document findings consistent with a 70 percent disability rating. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence. The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.

Overall, the record indicates that the Veteran does have psychiatric symptoms consistent with a 50 percent disability rating, but not consistent with a disability rating in excess of such a rating. As such, a 50 percent disability rating, and no higher, for the Veteran's service-connected anxiety disorder is granted. 


ORDER

Subject to the provisions governing the award of monetary benefits, an initial disability rating of 50 percent for the service-connected anxiety disorder is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


